Title: John Bondfield to the Commissioners, 3 October 1778
From: Bondfield, John
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Sirs
      Bordeaux 3 Octr 1778
     
     We are yet without any Arrivals from any part of America, from Carolina as an embargo is in force for the exporting of Rice, it is not extraordinary, but from all the other Provinces some Vessels may be expected as there are many french Vessels in Virginia Maryland and No. Carolina, should vessels belonging to the States be wanting, which I apprehend is rather the Case, some of the other ought to get out.
     A Ship belonging to Mr. Ross sold at this Port. The people belonging to her shipt in America for the Round demand their Wages. Mr. Ross’s Agent at this place refuses payment unless the Seamen will consent to a deduction of two thirds of what they were shipt at alledging Continental Money is of more value and refuses to settle with them on any other terms. They have had recourse to the Court of Admiralty who has referd them to referees of their Own Chusing. All to whom the Seamen have applied for want of experience in the Nature of our Currencey have declined that the poor people find themselves entirely destitute of redress. I spoke to Mr. Delap to whom the Vessel is addrest and represented to him not only the injury I thought he did the People in not complying with the Usuages of Trade in like cases but also the Stab it gave to the Credit of the Continental Money in this Country by giving it a value so short of and what it was our duty by every means to suport My talk had no effect, only being by him objected too as a referee, an Act to which I had declined, to avoid giving offence, but finding the People are without prospect of redress being dayly importuned as the only person here settld to whom they can have recourse for advice I have recommended to them to lay their Case before you and to solicite your Protection.
     I have forwarded by the Routier directed to you at Passi two Hogsheds of what is here esteemed prime tonics of Medoc. They will be at Passi by the reciept of this. I refer sending the other two til you give me your opinion of these if they please shall send you two more of the same if otherways will change for another growth. I preferd sending them in the Hhds which are cased to sending them in Bottles as the Carriage of the Bottles would cost as much as the Wine and by being carefully Bottled and Corked by your People will in a few Days be equally Good if not better. The Carriage from this to Paris is at the rate of ten Livres per hundred weight. A hhds of Wine cased is estimated at 625 to which of course is 62.10 per hhd.
     I hope in a few days to transmit you some inteligence interesting. I am with due Respect Sirs your very hhb Servant
     
      John Bondfield
     
    